DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“means for storing and sending” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


A review of the specification as filed shows that the following appears to be the corresponding structures, materials, or acts described in the specification as filed for the following 35 U.S.C. § 112(f) limitations:
Claim 1, line 5: “means for controlling” corresponds to a “pump 116” (See Fig. 8 and Page 9, lines 15-21 of the specification).
Claim 1, line 7: “means for heating” corresponds to “heating walls 111” (See Fig. 7 and Page 9, lines 3-4 of the specification).
Claim 1, line 16: “means for evaluating” corresponds to a “computer” (See Page 3, line 28 – Page 4, line 3 of the specification).
Claim 1, line 26: “means for varying” corresponds to a “pump 116” (See Fig. 8 and Page 9, lines 15-21 of the specification).
Claim 3, line 3: “means for identifying” corresponds to a “computer” (See Page 3, line 28 – Page 4, line 3 of the specification).

Claim Objections
Claims 1 and 10-11 are objected to because of the following informalities:  
Claim 1, line 14: “sensors provides” should be corrected to “sensors provide”.
Claim 10, line 3: “thus allowing certifying all air quality data” should be corrected to “thus allowing certifying of all air quality data”.
Claim 11, line 2: “networks comprising stations” should be corrected to “networks comprising monitoring stations”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "to be analyzed" in line 6. It is unclear from the language of the claim which of the previously recited limitations is modified by “to be analyzed”. It is unclear what is “to be analyzed”. For the purposes of examination this limitation shall be interpreted as analyzing air that has entered the measuring chamber. This rejection could be overcome by amending the claim language to clarify which of the previously recited limitations is to be analyzed.

The term “adverse” in claim 1 is a relative term which renders the claim indefinite. The term “adverse” is not defined by the claim, the specification does not provide a standard for The use of the term “adverse” renders the limitation “temperature and humidity conditions” indefinite.

Claim 1 recites the limitation "the concentrations of pollutants" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if "the concentrations of pollutants" refers to the previously recited “concentrations of pollutants and particulate matter” or is a new limitation. This rejection could be overcome by amending the claim language to clarify what limitation "the concentrations of pollutants" refers to.

The terms “low concentration” and “high concentration” in claim 1 are relative terms which render the claim indefinite. The terms “low” and “high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The use of the terms “low” and “high” render the limitation “concentrations” indefinite. The definition of “low concentrations” and “high concentration” provided in the specification (See Page 8, lines 11-14) is not a clear and explicit definition. This rejection could be overcome by amending the claim language to make clear that one detector is calibrated at a higher concentration than the other detector or by providing a clear and explicit definition of “low concentration” and “high concentration”.



 Claim 1 recites the limitation “last sensor calibration” in line 22. It is unclear from the language of the claim if “sensor” refers to the previously recited “sensors”, the “two detectors”, or both. For the purposes of examination “sensor” shall be interpreted as referring to the “two detectors”. This rejection could be overcome by amending the claim language to clarify what previously recited limitation “sensor” refers to.

The term “high time resolution” in claim 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The use of the term “high” renders the limitation “time resolution” indefinite. The definition of “high time resolution” provided in the specification (See Page 4, lines 19-20) is not a clear and explicit definition. This rejection could be overcome by amending the claim language or by providing a clear and explicit definition of “high time resolution”.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For example, the applicant could amend the claim language to recite “a controller configured to control a polluted air flow rate” and
 “a heater configured to heat the air”; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 5 recites the limitations “PM10, PM2.5 and PM1” in lines 2-3. When practical it is preferred that the full definition of an acronym or industry standard be given in the claim. In this instant the examiner believes that including the full definition of the standards “PM10, PM2.5 and PM1” in the claim is practical. This rejection could be overcome by amending the claim language to include the full definition of the standards “PM10, PM2.5 and PM1”. For example, wherein the two detectors are calibrated for particulate matter with particle diameters of 10 micrometers, 2.5 micrometer, and 1 micrometer.



Claim 6 recites the limitation “to process said data” in line 13. It is unclear from the language of the claim which of the previously recited limitations “said data” is referring to. Does “said data” refer to the “pre-processed data” of claim 6, the “pre-process detected air quality data” of claim 1, or the “processed data” of claim 1. For the purposes of examination “said data” shall be interpreted as referring to the “pre-processed data” of claim 6. This rejection could be overcome by amending the claim language to clarify what data is being referenced at any given point in the claim.

Claim 6 recites the limitation “the high spatial resolution being an ability to measure a maximum distance between the monitoring stations from one to three kilometers in a straight line” in lines 3-5. It is unclear from the language of the claim what the recited limitation requires. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For the purposes of examination, the claim limitation shall be interpreted as requiring that the monitoring stations be spaced from one to three kilometers from each other. This rejection could be overcome by amending the claim language to clarify what the claim language is intended to require.

Claim 6 recites the limitation “each monitoring station”. It is unclear from the language of the claim what monitoring stations are being referenced by the recited limitation. This rejection could be overcome by amending the claim language to clarify what monitoring stations are being referenced. For example, each monitoring station of the network of monitoring stations.

Claim 6 recites the limitation “an algorithm adapted to be implemented” in line 12. It is unclear from the language of the claim if the recited algorithm is a new limitation or is referring to the previously recited algorithm in claim 1. This rejection could be overcome by amending the claim language to clarify where or not the recited algorithm is a new limitation.

Claim 6 recites the limitation “a previous mesh in the database” in line 15. It is unclear from the language of the claim if the recited mesh is referring to the previously recited “plurality of adjacent triangles or meshes” or is a new limitation referring to a data structure within the database. For the purposes of examination the limitation shall be interpreted as data from the network of monitoring stations at a previous point in time. This rejection could be overcome by amending the claim language to clarify what mesh is being referred to.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  1) how the positions of pollution (See Page 12, lines 1-11 of the specification). Claim 6 recites the limitation “directly provide positions of pollution sources to compare said positions with a data log from a previous mesh in the database, thus verifying a greatest deviation from a mean threshold”. It is unclear from the language of the claim how the “positions of pollution sources”, “greatest deviation”, and “mean threshold” are determined. Further clarification, of the limitation would be appreciated.

Claim 8 recites the limitation “the data processed and stored” in line 3. It is unclear from the language of the claim what previously recited limitation “the data” is referencing. For the purposes of examination “the data” shall be interpreted as referencing the “processed data” of claim 1. This rejection could be overcome by amending the claim language to clarify what data is being referenced at any given point in the claims.

Claim 9 recites the limitation “the data of the network of monitoring” in line 2. It is unclear from the language of the claim what previously recited limitation “the data” is referencing. For the purposes of examination “the data” shall be interpreted as referencing the “pre-processed data” of claim 6. This rejection could be overcome by amending the claim language to clarify what data is being referenced at any given point in the claims. 

Claim 10 recites the limitation “the data” in line 2. It is unclear from the language of the claim what previously recited limitation “the data” is referencing. For the purposes of 

Claim 11 recites the limitations “two sensors” in line 8. It is unclear from the language of the claim if “two sensors” is a new limitation or is referring to the previously recited “sensors” or “detectors” of claim 1. For the purposes of examination “two sensors” shall be interpreted as referring to the “sensors” of claim 1. This rejection could be overcome by amending the claim language to clarify what sensors are being referenced at any given point in the claims.

Claim 11 recites the limitation “the processed data” in line 16 and “said processed data” in line 19. It is unclear from the language of the claim what previously recited limitation “the processed data” is referencing. For the purposes of examination “the processed data” shall be interpreted as referencing the “processed data” of claim 1. This rejection could be overcome by amending the claim language to clarify what data is being referenced at any given point in the claims.

Claim 11 recites the limitation “an algorithm” in line 21. It is unclear from the language of the claim if the recited algorithm is a new limitation or is referring to the previously recited algorithm in claim 1. This rejection could be overcome by amending the claim language to clarify where or not the recited algorithm is a new limitation.



Claim 11 recites the limitations “wind intensity and direction; relative humidity; atmospheric pressure; concentration of gaseous pollutants and particulate matter”. It is unclear from the language of the claims if the recited limitations are intended as new limitations or are referring to equivalent limitations recited in claims 1. This rejection could be overcome by amending the claim language to clarify if the recited limitations are new limitations.

Claim 11 recites the limitation “a computerized collection and processing center” in line 18. It is unclear from the language of the claim if the recited limitations are intended as new limitations or are referring to equivalent limitations recited in claims 1. This rejection could be overcome by amending the claim language to clarify if the recited limitations are new limitations.

Claim 11 recites the limitation “said collection and processing center”. It is unclear from the language of the claim if the recited limitation is referring to the “computerized collection and processing center” of claim 11 or to the “computerized collection and processing center” of 

Claim 11 recites the limitation “based on data log referred to the mesh” in line 26. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For the purposes of examination the recited limitation shall be interpreted intending to mean based on a data log from the monitoring stations. This rejection could be overcome by amending the claim language to clarify what the intended meaning of the limitation is. 

Claim 12 recites the limitation “mesh monitoring stations” in line 4. It is unclear from the language of the claim what previously recited limitation “mesh monitoring stations” are referencing. This rejection could be overcome by amending the claim language to clarify what “mesh monitoring stations” are referencing.

Claim 13 recites the limitation “three stations” in line 2. It is unclear from the language of the claim what previously recited limitation “three stations” are referencing. For the purposes of examination “three stations” shall be interpreted as referring to the “mesh monitoring stations” of claim 12. This rejection could be overcome by amending the claim language to clarify what stations are being reference at any given point in the claim.



Claim 13 recites the limitation “a source” in line 5. It is unclear from the language of the claim if “a source” is a new limitation or is referring to the previously recited limitation “an atmospheric pollution source” of claim 11. For the purposes of examination “a source” shall be interpreted as referring to “an atmospheric pollution source” of claim 11. Further clarification of the claim limitation would be appreciated.

Claim 14 recites the limitation “a same mesh” in line 2. It is unclear from the language of the claim if “a same mesh” is a new limitation or is referring to a previously recited limitation, such as “monitoring networks” of claim 11. For the purposes of examination “a same mesh” shall be interpreted as referring to the previously recited “monitoring networks” of claim 11. This rejection could be overcome by amending the claim language to clarify what limitation “a same mesh” is referring to.

Claim 14 recites the limitation “stations”. It is unclear from the language of the claim what previously recited limitation “stations” are referencing. For the purposes of examination “three stations” shall be interpreted as referring to the “mesh monitoring stations” of claim 12. 

Claim 14 recites the limitation “the mesh” . It is unclear from the language of the claim what previously recited limitation “the mesh” is referencing. For the purposes of examination “the mesh” shall be interpreted as referring to the previously recited “monitoring networks” of claim 11. This rejection could be overcome by amending the claim language to clarify what limitation “the mesh” is referring to.

Claim 14 recites the limitations “a single source” and “two sources. It is unclear from the language of the claim if a “source” is a new limitation or is referring to the previously recited limitation “an atmospheric pollution source” of claim 11. For the purposes of examination a “source” shall be interpreted as referring to “an atmospheric pollution source” of claim 11. Further clarification of the claim limitation would be appreciated.

Claim 14 recites the limitation “wind direction”. It is unclear from the language of the claim if “wind direction” is intended as a new limitation or is referencing a previously recited limitation. Further clarification of the limitation would be appreciated.

Claim 15 recites the limitation “the collection and processing center” in line 4. It is unclear from the language of the claim if the recited limitation is referring to the “computerized collection and processing center” of claim 11 or to the “computerized collection and processing 

Claim 15 recites the limitation “log data” in line 6. It is unclear from the language of the claim if the recited limitation is a new limitation or is referring to an equivalent limitation recited in claim 11. This rejection could be overcome by amending the claim language to clarify if the recited limitation is a new limitation or not.

Claim 15 recites the limitation “a single station” in line 12. It is unclear from the language of the claim if “a single station” is a new limitation or is referring to a previously recited limitation. For the purposes of examination “a single station” shall be interpreted as referring to a single monitoring station of the plurality of monitoring stations. This rejection could be overcome by amending the claim language to clarify what stations are being reference at any given point in the claim.

Claim 15 recites the limitation “an atmospheric pollution estimate” in line 14. It is unclear from the language of the claim if the recited limitation is a new limitation or is intending to reference “an atmospheric pollution source” in claim 11. Further clarification of the recited limitation would be appreciated.

Claim 17 recites the limitations “concentration of PM2.5 and PM10” in line 2. When practical it is preferred that the full definition of an acronym or industry standard be given in 

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20180149577 A1) in view of Fetzner et al. (US 20170010207 A1), Kim et al. (US 20180011018 A1), and Pariseau (US 20180247526 A1).

Regarding Claim 1. Wang teaches:
A monitoring station for concentrations of pollutants and particulate matter and for local atmospheric and weather parameters (See Fig. 1, para[0002], para[0022], and para[0029] – para[0030]: Monitor station devices 112; PM count devices 108; and reference PM count devices 110.), comprising: 
a measuring chamber configured to be filled with air to be analyzed (See para[0030] - para[0031]: pump draws the sample air through the sample chamber.); 
means for controlling a polluted air flow rate entering the measuring chamber and to be analyzed (See para[0031]: The flow rate of a particle counter can be the rate at which its pump draws the sample air through the sample chamber.); 
sensors which allow measuring the concentrations of pollutants present in the air (See para[0029]: instruments that measure PM mass concentration.); 
means for evaluating wind direction and intensity, temperature, relative humidity, and atmospheric pressure in an environment surrounding the monitoring station (See para[0029] and para[0036]: additional sensors can include but are not limited to: temperature sensors, humidity sensors, wind speed and direction sensors. Atmospheric pressure.); 
a processor (See Fig. 6 and para[0060]: processor 512.) and an algorithm which can be implemented with said processor, the processor and the algorithm being configured to pre-(See Fig. 6, Fig. 7, para[0022], and para[0075]: These conditional parameters can include weather related parameters (e.g., temperature, humidity, wind speed, etc.). A processor … determines relationships between first PM mass data, first PM count data and first conditional information.); 
means for storing and sending the processed data (See Fig. 6, para[0060], para[0062]: Memory 514. The PM monitoring server 102 can include communication component 510 to facilitate wired and/or wireless.), 
acquisition time data (See para[0037]: sampling period of time.), 
to a computerized collection and processing center, using a wireless connection having high time resolution (See Fig. 6, para[0062]: The PM monitoring server 102 can include communication component 510 to facilitate wired and/or wireless communication between the PM monitoring server 102 the one or more monitor station devices 112.); 
means for varying a sampling frequency of the monitoring station (See para[0031]: Pump. The higher the flow rate, the more data the counter collects per time period or the faster it can collect a specified volume.); and 
Wang is silent as to the language of:
means for heating the air contained inside said measuring chamber so as to adjust a temperature of sampled air even under adverse temperature and humidity conditions;
a particulate matter measuring assembly, based on laser diffraction and comprising two detectors, one of the two detectors being calibrated for low concentrations and one of the two detectors being calibrated for high concentrations, the two detectors simultaneously measuring 
means for storing and sending the processed data, in combination with GPS coordinates and with date and time of last sensor calibration; and 
an autonomous energy source adapted to avoid all electrical connections by an installer.
Nevertheless, Fetzner teaches:
means for heating the air contained inside said measuring chamber so as to adjust a temperature of sampled air even under adverse temperature and humidity conditions (See Fig. 2, para[0002], para[0007], and para[0037]: A heat source via which the sample gas flow is heated to a desired temperature. Electric heating rods 52. The boundary walls 38, 40, 42, 44 are made of metal with a good conductivity of at least 12 W/mK so that a heating of the boundary walls 38, 40, 42, 44 and the measuring chamber 20 which is as rapid as possible can be provided.);
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang with means for heating the air contained inside said measuring chamber so as to adjust a temperature of sampled air even under adverse temperature and humidity conditions such as that of Fetzner. Wang and Fetzner are analogous to the instant application, because all of the references are directed to the same field of endeavor. Fetzner teaches, “The gas is therefore conditioned and the pressure and temperature are kept constant in order to increase measuring accuracy.” (See para[0007]). One of ordinary skill would have been motivated to modify Wang, because heating the air contained inside the measuring chamber would help to increase measuring accuracy, as recognized by Fetzner.

a particulate matter measuring assembly, based on laser diffraction and comprising two detectors, one of the two detectors being calibrated for low concentrations and one of the two detectors being calibrated for high concentrations, the two detectors simultaneously measuring a same air sample aspirated into said measuring chamber, so that the sensors provides a differential response;
means for storing and sending the processed data, in combination with GPS coordinates and with date and time of last sensor calibration; and 
an autonomous energy source adapted to avoid all electrical connections by an installer.
Nevertheless, Kim teaches:
a particulate matter measuring assembly (See Fig. 1 and para[0038]: a dust measuring apparatus 1000.), based on laser diffraction (See Fig. 2 and para[0040]: Light emitter 200. Laser diode. Light emitted into the flow channel may be scattered through interaction with dust particles in the flow channel.) and comprising two detectors (See Fig. 1, Fig. 2, and para[0043]: First detector 310, a second detector 320.), 
one of the two detectors being calibrated for low concentrations (See Fig. 17, para[0010], para[0056], and para[0154]: The low-concentration section, a first detection signal received from a detector having a first light detection range.) and 
one of the two detectors being calibrated for high concentrations (See Fig. 17, para[0010], para[0056], and para[0154]: The high-concentration section, a second detection signal received from a detector having a second light detection range.), 
(See Fig. 1, Fig. 2, para[0039] – para[0040], and para[0043]: Flow channel 100. The light detector 300 may detect light scattered by the dust in the flow channel.), 
so that the sensors provides a differential response (See Fig. 18, para[0055] – para[0056], para[0059], and para[0157]: In the discontinuous section, the third detection signal may be obtained by increasing the weight of the first detection signal and decreasing the weight of the second detection signal as a concentration point moves toward the low-concentration section and by decreasing the weight of the first detection signal and increasing the weight of the second detection signal as the concentration point moves toward the high-concentration section.);
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang using a particulate matter measuring assembly, based on laser diffraction and comprising two detectors, one of the two detectors being calibrated for low concentrations and one of the two detectors being calibrated for high concentrations, the two detectors simultaneously measuring a same air sample aspirated into said measuring chamber, so that the sensors provides a differential response such as that of Kim. Wang and Kim are analogous to the instant application, because all of the references are directed to the same field of endeavor. Kim teaches, “the conventional dust measuring apparatus consists of one light module and one detection module, and accordingly the measurement precision thereof for low-concentration dust or high-concentration dust may be limited by the configuration of the light detection module” (See para[0007]). One of ordinary skill would have been motivated to modify Wang, because using two detectors to measure particulate matter, one calibrated for 
Kim is silent as to the language of:
means for storing and sending the processed data, in combination with GPS coordinates and with date and time of last sensor calibration; and 
an autonomous energy source adapted to avoid all electrical connections by an installer.
	Nevertheless, Pariseau teaches:
means for storing and sending the processed data (See Fig. 4 and para[0011]: The system monitors aft quality and aft quality information, including at least one of a current date, a time, and a position, is communicated from the instrument through the network to the server.), in combination with GPS coordinates (See Fig. 4 and para[0040]: GPS.) and with date and time of last sensor calibration (See Fig. 4 and para[0057]: calibration … date.); and 
an autonomous energy source adapted to avoid all electrical connections by an installer (See Fig. 5 and para[0073]: Battery 34.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang using means for storing and sending the processed data, in combination with GPS coordinates and with date and time of last sensor calibration; and an autonomous energy source adapted to avoid all electrical connections by an installer such as that of Pariseau. Wang and Pariseau are analogous to the instant application, because all of the references are directed to the same field of endeavor. Pariseau teaches, “The aggregated data would be available to applications (App) 105 allowing them to represent current or historical aggregated views of the (See para[0026). Further, Pariseau teaches, “a battery 34, such as a vibrating battery pack, for powering various circuits” (para[0073]). One of ordinary skill would have been motivated to modify Wang, because storing and sending GPS data and calibration date would help to create historical data of a geographical area, as recognized by Pariseau. Further, one of ordinary skill would have been motivated to modify Wang, because using an autonomous energy source would help to power various circuits, as recognized by Pariseau.

Regarding Claim 2. Wang is silent as to the language of:
The monitoring station according to claim 1, 
wherein the air is recalled into the measuring chamber by a suction pump contained at an end of a conical manifold underneath said measuring chamber.
Nevertheless, Fetzner teaches:
wherein the air is recalled into the measuring chamber by a suction pump contained at an end of a conical manifold underneath said measuring chamber (See Fig. 3 and para[0036]: Using the vacuum pump 32, the sample gas is thus sucked from the inlet branch 34 to the vacuum pump 32 via a sample gas duct 36 and the measuring chamber 20.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang wherein the air is recalled into the measuring chamber by a suction pump contained at an end of a conical manifold underneath said measuring chamber such as that of Fetzner. Wang and Fetzner are analogous to the instant application, because all of the references are directed to the same field of endeavor. Fetzner teaches, “The sample gas is delivered by a vacuum pump 30 with the aid of which the sample gas flow is sucked into the (See para[0035]). One of ordinary skill would have been motivated to modify Wang, because using a pump would help to deliver air to a measuring chamber, as recognized by Fetzner.

Regarding Claim 3. Wan is silent as to the language of:
The monitoring station according to claim 1, 
further comprising means for identifying the GPS coordinates of a place where the monitoring station is positioned.
Nevertheless, Pariseau teaches:
further comprising means for identifying the GPS coordinates of a place where the monitoring station is positioned (See para[0044]: a GPS receiver.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang further comprising means for identifying the GPS coordinates of a place where the monitoring station is positioned such as that of Pariseau. Wang and Pariseau are analogous to the instant application, because all of the references are directed to the same field of endeavor. Pariseau teaches, “The position data might be sourced directly from a GPS receiver” (See para[0044]). One of ordinary skill would have been motivated to modify Wang, because, identifying GPS coordinates would help to determine the position of a monitoring unit, as recognized by Pariseau.

Regarding Claim 16. Wang teaches:
The monitoring station according to claim 1, 
(See Fig. 1, para[0029], and para[0085]: The monitor station devices 112 can include instruments that measure PM mass concentration. Network node.).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20180149577 A1) in view of Fetzner et al. (US 20170010207 A1), Kim et al. (US 20180011018 A1), and Pariseau (US 20180247526 A1) as applied to claim 1 above, and further in view of Londergan et al. (US 20140238100 A1).

Regarding Claim 4. Wang is silent as to the language of:
The monitoring station according to claim 1, 
wherein the sensors are electrochemical sensors configured to detect gaseous concentrations of pollutants.
Nevertheless, Londergan teaches:
wherein the sensors are electrochemical sensors configured to detect gaseous concentrations of pollutants (See para[0060] and para[0063]: chemical gas sensor can include an electrochemical).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang wherein the sensors are electrochemical sensors configured to detect gaseous concentrations of pollutants such as that of Londergan. Wang and Londergan are analogous to the instant application, because all of the references are directed to the same field of endeavor. Londergan teaches, “The electrochemical sensor may be used due to the good accuracy, (See para[0063]). One of ordinary skill would have been motivated to modify Wang, because using an electrochemical sensor would help to accurately detect polluting gases, as recognized by Londergan. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20180149577 A1) in view of Fetzner et al. (US 20170010207 A1), Kim et al. (US 20180011018 A1), and Pariseau (US 20180247526 A1) as applied to claim 1 above, and further in view of Han et al. (US 20160153884 A1).

Regarding Claim 5. Wang teaches:
The monitoring station according to claim 1, 
wherein the two detectors are calibrated for PM10, PM2.5 (See para[0002] – para[0003] and para[0047]: PM10 and PM2.5.).
Wang is silent as to the language of:
calibrated for PM1.
Nevertheless, Han teaches:
PM1 (See para[0005]: PM1.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang such as that of Han. Wang and Han are analogous to the instant application, because all of the references are directed to the same field of endeavor. Han teaches, “industry and government have recognized the importance of measuring and monitoring aerosol concentrations in the environment or workplace so that proper measures can be taken to (See para[0003]). One of ordinary skill would have been motivated to modify Wang, because measuring PM1 particulates would help to reduce potential health risks , as recognized by Han.

Claims 6-9, 11-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20180149577 A1) in view of Fetzner et al. (US 20170010207 A1), Kim et al. (US 20180011018 A1), and Pariseau (US 20180247526 A1) as applied to claim 1 above, and further in view of Chang et al. (US 20170241936 A1) and Chang et al. (US 20170227509 A1), hereinafter Chang’509.

Regarding Claim 6. Wang teaches:
a network of monitoring stations having high spatial resolution (See Fig. 1, para[0028], and para[0033]: a large scale PM monitoring network within the defined geographical area and across the many different geographical areas.), 
wherein each monitoring station is a station according to claim 1 
a central data collection and processing computer (See Fig. 6 and para[0034]: PM monitoring server 102.) configured to receive pre-processed data from each of said monitoring stations, and classify and record the pre-processed data in a database to build a log (See Fig. 6 and para[0064]: The PM monitoring server 102 can also store all received or determined PM data and conditional data in memory 514 (e.g., as logged PM data and conditional data 516).), and 
(See Fig. 6, Fig. 7, para[0021]: As used herein, the term “real-time” can mean capturing and processing optical sensor based particle count data and/or particle size data to determine a PM mass concentration within a defined number of minutes or seconds.).
Wang is silent as to the language of:
An apparatus for mapping sources of atmospheric pollution and tracking pollutants, comprising:
the high spatial resolution being an ability to measure a maximum distance between the monitoring stations from one to three kilometers in a straight line;
a station is positioned at a vertex of a plurality of adjacent triangles or meshes, into which a geographic zone to be mapped is divided; and
directly provide positions of pollution sources to compare said positions with a data log from a previous mesh in the database, thus verifying a greatest deviation from a mean threshold.
Nevertheless Chang teaches:
An apparatus for mapping sources of atmospheric pollution and tracking pollutants (See Fig. 1, Fig. 3B, para[0018], and para[0051]: Analyte monitoring system 100. Determine a location of an analyte source.), comprising:
the high spatial resolution being an ability to measure a maximum distance between the monitoring stations from one to three kilometers in a straight line (See Fig. 1, para[0020]: The distances may range from approximately 1 meter to approximately 15 kilometers, and ranges therebetween.);
a station is positioned at a vertex of a plurality of adjacent meshes, into which a geographic zone to be mapped is divided (See Fig. 1, Fig. 3B, para[0018] and para[0045]: Detection region. A mesh network.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang wherein an apparatus for mapping sources of atmospheric pollution and tracking pollutants, comprising: the high spatial resolution being an ability to measure a maximum distance between the monitoring stations from one to three kilometers in a straight line;
a station is positioned at a vertex of a plurality of adjacent triangles or meshes, into which a geographic zone to be mapped is divided such as that of Chang. Wang and Chang are analogous to the instant application, because all of the references are directed to the same field of endeavor. Chang teaches, “In an embodiment, the network may have a network topology in which each node can relay data for the network” (See para[0021]). One of ordinary skill would have been motivated to modify Wang, because tracking pollutants using stations positioned on a mesh would help to relay data from each station, as recognized by Chang.
Chang is silent as to the language of:
directly provide positions of pollution sources to compare said positions with a data log from a previous mesh in the database, thus verifying a greatest deviation from a mean threshold.
Nevertheless, Chang’509teaches:
(See Fig. 2, para[0005], para[0043] – para[0045]: A pollution source is localized by a pollution source locator including a dispersion model and at least one hardware processor to interpolate a location of a pollution source from variations in current measured from the current sensors and measurements of pollutants from the analyte sensors from sites on the grid that are above the background reading. The source of the pollutant, e.g., leak of methane, can be localized to the location of the highest reading.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang by directly provide positions of pollution sources to compare said positions with a data log from a previous mesh in the database, thus verifying a greatest deviation from a mean threshold such as that of Chang’509. Wang and Chang’509are analogous to the instant application, because all of the references are directed to the same field of endeavor. Chang’509 teaches, “the source of the pollutant, e.g., leak of methane, can be localized to the location of the highest reading” (See para[0045]). One of ordinary skill would have been motivated to modify Wang, because verifying a greatest deviation from a mean threshold would help localize a source of pollutants, as recognized by Chang’509.

Regarding Claim 7. Wang teaches:
The apparatus according to claim 6, 
wherein a sending frequency of high time resolution data is from one to 10 minutes, so as to create an essentially constant data flow which allows micro-mapping the pollution sources (See para[0021] and para[0077]: Real-Time. The PM monitoring server 102 can receive PM mass concentration values for samples of air from the atmospheric area measured by the monitor station device at respective times (e.g., depending on the sampling rate, such as once every ten minutes.).

Regarding Claim 8. Wang teaches:
The apparatus according to claim 6, 
further comprising a computerized platform designed to display the data processed and stored in the database, in order to provide a simplified representation of monitoring data in real time and with different processing levels (See para[0021], para[0084]: Real-time. Output devices 1040 like monitors. For example, the PM monitoring server 102 can associate a temperature measurement, a humidity measurement, a wind measurement, particle composition distribution information, and values for other defined conditional parameters, with each received mass concentration value and corresponding PM particle count/size distribution measurement over the sampling period.).

Regarding Claim 9. Wang is silent as to the language of:
The apparatus according to claim 6, 
wherein the data of the network of monitoring having high space and time resolution are stored in a distributed database, while each node of the network stores a copy of the distributed database and updates the distributed database, the node being a monitoring station.

wherein the data of the network of monitoring having high space and time resolution are stored in a distributed database, while each node of the network stores a copy of the distributed database and updates the distributed database, the node being a monitoring station (See para[0028] and para[0065] – para[0066]: Database. Distributed cloud computing environments.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang wherein the data of the network of monitoring having high space and time resolution are stored in a distributed database, while each node of the network stores a copy of the distributed database and updates the distributed database, the node being a monitoring station such as that of Chang. Wang and Chang are analogous to the instant application, because all of the references are directed to the same field of endeavor. Chang teaches, “In a distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage devices” (See para[0066]). One of ordinary skill would have been motivated to modify Wang, because using a distributed database would help to insure that data is saved in multiple location, as recognize by Chang.

Regarding Claim 11. Wang teaches:
monitoring networks comprising stations according to claim 1, comprising the steps of: 
mapping a territory to be controlled with monitoring stations according to claim 1 (See Fig. 1, and para[0027]: geographical areas.);
(See Fig. 1 and para[0030]: Monitor station devices 112, PM count devices 108, reference PM count devices 110.): 
wind intensity and direction (See para[0029]: wind speed and direction sensors.); 
relative humidity (See para[0029]: humidity sensors.); 
atmospheric pressure (See para[0036]: atmospheric pressure.); 
concentration of gaseous pollutants and particulate matter (see Fig. 7 and para[0029]: monitor station devices 112 can include instruments that measure PM mass concentration.);
pre-processing air quality data together with weather data in each monitoring station (See Fig. 6 and para[0039]: the PM monitoring server 102 can associate a temperature measurement, a humidity measurement, a wind measurement, particle composition distribution information, and values for other defined conditional parameters, with each received mass concentration value and corresponding PM particle count/size distribution measurement over the sampling period.); 
sending the processed data, acquisition time data with date, to a computerized collection and processing center (See Fig. 6, para[0037], and para[0056]: Sampling period of time. PM monitoring server device 102.); 
recording and classifying said processed data in a database of said collection and processing center (See Fig. 6 and para[0067] – para[0068]: Various classification (explicitly and/or implicitly trained) schemes.).
Wang is silent as to the language of:
A method of mapping polluting sources and tracking pollutants by using monitoring networks comprising stations;

sending the processed data, in combination with GPS coordinates of the monitoring station and time of a last sensor calibration, to a computerized collection and processing center;
identifying in said collection and processing center, by implementing an algorithm, the meshes of a network containing one or more sources of the pollutants in an atmosphere; and 
calculating, in the computerized collection and processing center, a mean pollution threshold based on data log referred to the mesh and verifying a greatest deviation from the mean pollution threshold in order to identify a position of an atmospheric pollution source.
Nevertheless, Pariseau teaches:
sending the processed data (See Fig. 4 and para[0011]: The system monitors aft quality and aft quality information, including at least one of a current date, a time, and a position, is communicated from the instrument through the network to the server.), in combination with GPS coordinates of the monitoring station (See Fig. 4 and para[0040]: GPS.) and time of a last sensor calibration, to a computerized collection and processing center (See Fig. 4 and para[0057]: calibration … date.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang by sending the processed data, in combination with GPS coordinates of the monitoring station and time of a last sensor calibration, to a computerized collection and processing center such as that of Pariseau. Wang and Pariseau are analogous to the instant application, because all of the references are directed to the same field of endeavor. Pariseau (See para[0026). One of ordinary skill would have been motivated to modify Wang, because storing and sending GPS data and calibration date would help to create historical data of a geographical area, as recognized by Pariseau.
Pariseau is silent as to the language of:
A method of mapping polluting sources and tracking pollutants by using monitoring networks comprising stations;
the monitoring stations being distributed every 1-3 km, dividing the territory into adjacent triangles or meshes sharing one side, so as to share two sensors;
identifying in said collection and processing center, by implementing an algorithm, the meshes of a network containing one or more sources of the pollutants in an atmosphere; and 
calculating, in the computerized collection and processing center, a mean pollution threshold based on data log referred to the mesh and verifying a greatest deviation from the mean pollution threshold in order to identify a position of an atmospheric pollution source.
Nevertheless, Chang teaches:
A method of mapping polluting sources and tracking pollutants by using monitoring networks comprising stations (See Fig. 1, Fig. 3B, para[0018], and para[0051]: Analyte monitoring system 100. Determine a location of an analyte source.);
the monitoring stations being distributed every 1-3 km (See Fig. 1, para[0020]: The distances may range from approximately 1 meter to approximately 15 kilometers, and ranges therebetween.), dividing the territory into adjacent triangles or meshes sharing one side, so as (See Fig. 1, Fig. 3B, para[0018] and para[0045]: Detection region. A mesh network.);
identifying in said collection and processing center, by implementing an algorithm, the meshes of a network containing one or more sources of the pollutants in an atmosphere (See para[0051]: data from one or more sensor nodes may be used to triangulate a location of the analyte source.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang A method of mapping polluting sources and tracking pollutants by using monitoring networks comprising stations; the monitoring stations being distributed every 1-3 km, dividing the territory into adjacent triangles or meshes sharing one side, so as to share two sensors; identifying in said collection and processing center, by implementing an algorithm, the meshes of a network containing one or more sources of the pollutants in an atmosphere such as that of Chang. Wang and Chang are analogous to the instant application, because all of the references are directed to the same field of endeavor. Chang teaches, “In an embodiment, the network may have a network topology in which each node can relay data for the network” (See para[0021]). One of ordinary skill would have been motivated to modify Wang, because tracking pollutants using stations positioned on a mesh would help to relay data from each station, as recognized by Chang.
Chang is silent as to the language of:
calculating, in the computerized collection and processing center, a mean pollution threshold based on data log referred to the mesh and verifying a greatest deviation from the mean pollution threshold in order to identify a position of an atmospheric pollution source.

calculating, in the computerized collection and processing center, a mean pollution threshold based on data log referred to the mesh and verifying a greatest deviation from the mean pollution threshold in order to identify a position of an atmospheric pollution source (See Fig. 2, para[0005], para[0043] – para[0045]: A pollution source is localized by a pollution source locator including a dispersion model and at least one hardware processor to interpolate a location of a pollution source from variations in current measured from the current sensors and measurements of pollutants from the analyte sensors from sites on the grid that are above the background reading. The source of the pollutant, e.g., leak of methane, can be localized to the location of the highest reading.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang by calculating, in the computerized collection and processing center, a mean pollution threshold based on data log referred to the mesh and verifying a greatest deviation from the mean pollution threshold in order to identify a position of an atmospheric pollution source such as that of Chang’509. Wang and Chang’509 are analogous to the instant application, because all of the references are directed to the same field of endeavor. Chang’509 teaches, “the source of the pollutant, e.g., leak of methane, can be localized to the location of the highest reading” (See para[0045]). One of ordinary skill would have been motivated to modify Wang, because verifying a greatest deviation from a mean threshold would help localize a source of pollutants, as recognized by Chang’509.

Regarding Claim 12. Wang is silent as to the language of:

further comprising the step of measuring an increase in pollutant concentration with one, two, or three mesh monitoring stations.
Nevertheless, Chang teaches:
further comprising the step of measuring an increase in pollutant concentration (See Fig. 5 and para[0004]: determining whether the analyte concentration exceeds a threshold.) with one, two, or three mesh monitoring stations (See Fig. 1 and para[0018]: a plurality of second nodes.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang wherein an apparatus for mapping sources of atmospheric pollution and tracking pollutants, comprising: the high spatial resolution being an ability to measure a maximum distance between the monitoring stations from one to three kilometers in a straight line;
a station is positioned at a vertex of a plurality of adjacent triangles or meshes, into which a geographic zone to be mapped is divided such as that of Chang. Wang and Chang are analogous to the instant application, because all of the references are directed to the same field of endeavor. Chang teaches, “Transferring substantial data and/or consuming substantial energy in step 532 may be acceptable since a statistically significant likelihood (e.g., based on a first threshold and a second threshold) that an analyte is present in the detection region may exist.” (See para[0063]). One of ordinary skill would have been motivated to modify Wang, because measuring an increase in pollution concentration would help to determine if a source of pollution exist, as recognized by Chang.

Regarding Claim 15. Wang teaches:
The method according to claim 11, 
wherein the collection and processing center (See Fig. 6 and para[0034]: a PM monitoring server 102.), to which the data from different measuring stations refer (See Fig. 6 and para[0034]: the respective PM count devices 108 can, the reference PM count devices 110 and the monitor station devices 112 can communicate with the PM monitoring server 102.), is provided with an algorithm configured to: 
receive log data of the air quality in real time from a plurality of the monitoring stations in a geographic zone (Block W) (See Fig. 1, Fig. 6, para[0021], and para[0027]: the term “real-time” can mean capturing and processing optical sensor based particle count data and/or particle size data to determine a PM mass concentration. Geographical areas 106.); 
divide the geographic zone into a plurality of positions that are uniformly dispersed inside said geographic zone (Block X) (See Fig. 1 and para[0027]: a plurality of PM count devices 108 respectively dispersed throughout one or more geographical areas 106.); 
create an air quality model, for the geographic zone (See Fig. 6 and para[0024]: the conversion model of system 100 can be tailored to different geographic locations.), considering the log data, so that a single station is enabled to send warnings when predetermined levels of the pollutants have been exceeded (Block Y) (See para[0073]: the notification component 608 can generate and send notification regarding a current mass concentration level based on the mass concentration level exceeding a threshold level.); and 
create an atmospheric pollution estimate in real time for each of the plurality of positions according to the air quality model and from air quality data in real time (Block Z) (See Fig. 6, para[0027], para[0035], para[0070], and para[0073]: the PM monitoring server 102 can determine PM mass concentrations associated with the respective geographical areas 106 in real-time. The model application component 604 can determine PM mass concentrations, in real-time, based on new PM count data and/or size distribution data provided by PM count devices 108.).
Wang is silent as to the language of:
create an air quality model, according to a mixed Gaussian-Eulerian model of diffusion of the pollutants.
Nevertheless, Chang’509 teaches:
create an air quality model, according to a mixed Gaussian-Eulerian model of diffusion of the pollutants (See para[0020]: the dispersion model may be calculated using at least one of the Gaussian air pollutant dispersion equation.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang to create an air quality model, according to a mixed Gaussian-Eulerian model of diffusion of the pollutants such as that of Chang’509. Wang and Chang’509 are analogous to the instant application, because all of the references are directed to the same field of endeavor. One of ordinary skill would have been motivated to modify Wang, because using the known technique of a Gaussian-Eulerian model of diffusion would have achieved the predictable result of calculating a dispersion model, as recognized by Chang’509.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20180149577 A1) in view of Fetzner et al. (US 20170010207 A1), Kim et al. (US 20180011018  as applied to claim 9 above, and further in view of Chokshi et al. (US 20180313797 A1).

Regarding Claim 10. Wang is silent as to the language of:
The apparatus according to claim 9, 
wherein the data are managed using blockchain-based technology and are permanently written in the distributed database, thus allowing certifying all air quality data generated by the network in terms of time and space, and wherein the nodes of the network, in addition to monitoring air quality, are configured to enter data into the distributed database, thereby validating data of other nodes.
Nevertheless, Chokshi teaches:
wherein the data are managed using blockchain-based technology and are permanently written in the distributed database, thus allowing certifying all air quality data generated by the network in terms of time and space, and wherein the nodes of the network, in addition to monitoring air quality, are configured to enter data into the distributed database, thereby validating data of other nodes (See Fig. 3, para[0005], para[0015], and para[0027]: a distributed blockchain database. A ledger to be incorporated into a blockchain which is stored in blockchain databases 102, 122, 132, 142.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang such as that of Chokshi. Wang and Chokshi are analogous to the instant application, because all of the references are directed to the same field of endeavor. Chokshi (See para[0016]). One of ordinary skill would have been motivated to modify Wang, because using a blockchain-based distributed database would help to provide a robust trail of environmental parameter data, as recognized by Chokshi.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20180149577 A1) in view of Fetzner et al. (US 20170010207 A1), Kim et al. (US 20180011018 A1), Pariseau (US 20180247526 A1), Chang et al. (US 20170241936 A1) and Chang et al. (US 20170227509 A1), hereinafter Chang’509 as applied to claim 12 above, and further in view of Groves (US 20090113990 A1).

Regarding Claim 13. Wang is silent as to the language of:
The method according to claim 12, 
wherein two alternatives may occur if only one of three stations indicates an increase in pollutant concentration: 
if wind comes from outside of the mesh, then the increase in the pollutant concentration is attributed to a source outside of the mesh; or 
if the wind comes from a direction inside of the mesh, then the increase in the pollutant concentration is attributed to a source inside of the mesh.
	Nevertheless, Groves teaches:
(See para[0105]: Such an analysis may also be triggered on a trend of increasing concentration of certain particle sizes.): 
if wind comes from outside of the mesh, then the increase in the pollutant concentration is attributed to a source outside of the mesh (See Fig. 5, Fig. 8a – Fig. 8c, para[0031], para[0037], para[0122]: this analysis may determine whether the substances of interest are originating outside the perimeter of the site but being carried onto the site by the wind (upwind source).); or 
if the wind comes from a direction inside of the mesh, then the increase in the pollutant concentration is attributed to a source inside of the mesh (See Fig. 4, Fig. 8a – Fig. 8c, para[0031], para[0037], para[0122]: originating within the site (onsite source), leaving the site (downwind).).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang wherein two alternatives may occur if only one of three stations indicates an increase in pollutant concentration: if wind comes from outside of the mesh, then the increase in the pollutant concentration is attributed to a source outside of the mesh; or  if the wind comes from a direction inside of the mesh, then the increase in the pollutant concentration is attributed to a source inside of the mesh such as that of Groves. Wang and Groves are analogous to the instant application, because all of the references are directed to the same field of endeavor. Groves teaches, “Consequently, it may be difficult to set appropriate real-time environmental threshold limits based solely on the contaminants of concern because the sampling methodology is also sensitive to the various non-hazardous and/or background (See para[0003]). One of ordinary skill would have been motivated to modify Wang, because determining if the pollutant concentration is attributed to a source outside the mesh or inside of the mesh would help to more accurately set environmental threshold limits for the site, as recognized by Groves.

Regarding Claim 14. Wang is silent as to the language of:
The method according to claim 12, 
wherein four different situations are identified if two of three stations of a same mesh indicate an increase the in pollutant concentration: 
a) if wind direction indicated by the two stations, in which an increase in the pollution concentration is detected, is in a direction opposite to a half-plane of the mesh, the pollution increase is due to a single source outside of the mesh; 
b) if the wind direction indicated by the two stations, in which an increase in the pollution concentration is detected, is in a direction integral with the half-plane of the mesh, the pollution increase is attributed to a single source inside the mesh; 
c) if the wind of the two stations, in which an increase in the pollution concentration is detected ,comes from two different directions, then the pollution increase is attributed to two sources of pollution, one outside of the mesh and another one inside of the mesh; 
d) if the wind of the two stations, in which an increase in the pollution concentration is detected, comes from two different, then the pollution increase is attributed to two sources of pollution, both outside of the mesh; 

f) if the wind of the two stations, in which an increase in the pollution concentration is detected, comes from two different directions, both inside of the mesh, then the pollution increase is attributed to a single source of pollution inside the mesh.
Nevertheless, Groves teaches:
wherein four different situations are identified if two of three stations of a same mesh indicate an increase the in pollutant concentration (See Fig. 4, Fig. 5, para[0031] and para[0105]]: calculating a wind direction and a wind magnitude for a location from data of wind direction and wind magnitude of at least 2 other locations. Such an analysis may also be triggered on a trend of increasing concentration of certain particle sizes.): 
a) if wind direction indicated by the two stations, in which an increase in the pollution concentration is detected, is in a direction opposite to a half-plane of the mesh, the pollution increase is due to a single source outside of the mesh (See Fig. 8a – Fig. 8c, para[0114], and para[0126] – para[1027]: If down a pathline or a streamline the concentration of a material has not increased in a significant manner, it is reasonable to assume that the material was brought in by the wind from a source external to the site.); 
b) if the wind direction indicated by the two stations, in which an increase in the pollution concentration is detected, is in a direction integral with the half-plane of the mesh, the pollution increase is attributed to a single source inside the mesh (See Fig. 8a – Fig. 8c, para[0114], and para[0126] – para[0127]: When a concentration at the beginning of a pathline or streamline is low, and it is consistently high further down a pathline or streamline, it should be clear that the wind has picked up material along its way.); and
f) if the wind of the two stations, in which an increase in the pollution concentration is detected, comes from two different directions, both inside of the mesh, then the pollution increase is attributed to a single source of pollution inside the mesh (See Fig. 8a – Fig. 8c, para[0114], and para[0126] – para[0127]: When a concentration at the beginning of a pathline or streamline is low, and it is consistently high further down a pathline or streamline, it should be clear that the wind has picked up material along its way.).
Examiner note: The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, see MPEP 2111.04 for more information.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang wherein four different situations are identified if two of three stations of a same mesh indicate an increase the in pollutant concentration: a) if wind direction indicated by the two stations, in which an increase in the pollution concentration is detected, is in a direction opposite to a half-plane of the mesh, the pollution increase is due to a single source outside of the mesh; b) if the wind direction indicated by the two stations, in which an increase in the pollution concentration is detected, is in a direction integral with the half-plane of the mesh, the pollution increase is attributed to a single source inside the mesh; and f) if the wind of the two stations, in which an increase in the pollution concentration is detected, comes from two (See para[0003]). One of ordinary skill would have been motivated to modify Wang, because determining if the pollutant concentration is attributed to a source outside the mesh or inside of the mesh would help to more accurately set environmental threshold limits for the site, as recognized by Groves.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20180149577 A1) in view of Fetzner et al. (US 20170010207 A1), Kim et al. (US 20180011018 A1), Pariseau (US 20180247526 A1) as applied to claim 16 above, and further in view of Lekutai et al. (US 20080019299 A1).

Regarding Claim 17. Wang teaches:
The monitoring station according to claim 16, 
measures the concentration of PM2.5 and PM10 with greater precision than a scattering precision (See para[0002] and para[0029]: PM10. The monitor station devices 112 can respectively include standardized or certified instruments that accurately and directly measure the mass of deposited or captured particles per air sampling volume. Particle size distribution and particle composition (e.g., a CSIRO® PM2.5 high volume sampler device, an ANSTO® PM2.5 ASP volume sampler device, and an Osiris® fine particle monitor.)
wherein residual dusts captured in filters is measured (See para[0029]: weighing filters and sieves.), measuring chemical elements in particulate matter (See para[0029]: particle composition.)
Wang is silent as to the language of:
wherein the node measures air density.
Nevertheless, Lekutai teaches:
wherein the node measures air density (See para[0057]: aerometer (air weight and density).).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang wherein the node measures air density such as that of Lekutai. Wang and Bai are analogous to the instant application, because all of the references are directed to the same field of endeavor. Lekutai teaches, “It would be further desirable to provide a service based on such weather condition reporting data to provide accurate localized data to portable device users.” (See para[0005]). One of ordinary skill would have been motivated to modify Wang, because measuring air density with a node would help to provide localized data of weather conditions to a user, as recognized by Lekutai.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863